DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claims 1, 10, and 19:
The limitation, “generating a plurality of time stamped events from the raw data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person forming a judgment regarding an event corresponding the raw data.
The limitation, “determining a number of events of the plurality of time-stamped events that were generated during a specified time period and that are associated with a particular account or project,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person keeping a tally of the number of events generated using pen and paper.
The limitation, “comparing the number of events that were generated during the specified time period to an event count associated with the particular account or project,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this limitation encompasses a person mentally comparing the two numbers.
The limitation, “in response to a determination that the number of events that were generated during the specified time period has reached the event count associated with the particular account or project, determining, based on a license associated with the particular account or project, that the particular account or project is permitted to exceed the event count without using an overflow storage location or increasing the event count,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person mentally forming a judgment that the license permits exceeding the count.
The limitation, “generating up to a threshold number of excess events from excess raw data received subsequent to the event count being reached,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this limitation encompasses a person forming a judgment regarding an event corresponding the raw data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
The claims recite an additional element of “receiving raw data from one or more devices.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
As an ordered combination, the claim is directed to a business method of monetization within a particular technological environment.  Specification [0061].
The claims are not patent eligible.

As per claims 2, 11, and 20:
The limitation, “wherein the determining that the particular account or project is permitted to exceed the event count is further based on the particular account or project exceeding the event count less than a limited number of times,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment that a particular account or project has exceeded the event count less than a limited number of times.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 3 and 12:
The limitation, “in response to permitting the particular account or project to exceed the event count without using the overflow storage location or increasing the event count, associating a fee with the particular account or project for exceeding the event count,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “associating” in the context of this limitation encompasses a person forming a judgment that a fee is to be charged to a particular account or project.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 4 and 13:
The limitation “wherein the determining the number of events of the plurality of time-stamped events that were generated during the specified time period includes determining that the number of events are associated with the particular account, determined from a plurality of user accounts,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person mentally selecting an account from a plurality of accounts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 5 and 14:
The limitation, “wherein the determining the number of events of the plurality of time-stamped events that were generated during the specified time period includes determining that the number of events are associated with the particular project, determined from a plurality of projects,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person mentally selecting an project from a plurality of projects.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 6 and 15:
The limitation, “wherein the event count specifies a maximum number, or a maximum average number, of events generated during the specified time period,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this limitation in combination with the independent claims which it further limits, “determining” encompasses a person mentally determining whether the count of events is lesser than a maximum number.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 7 and 16:
The limitation “in response to a determination that a second number of events generated during a second specified time period has reached a second event count for a second account or project, ceasing to accept raw data from the second account or project,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this limitation in combination with the independent claims which it further limits, “ceasing” encompasses a person mentally determining to stop accepting data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 8 and 17:
The limitation “in response to a determination that a second number of events generated during a second specified time period has reached a second event count for a second account or project, continuing to accept excess raw data from the second account or project but ceasing to generate new events from the excess raw data raw data from the second account or project,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this limitation in combination with the independent claims which it further limits, “ceasing” encompasses a person mentally determining to stop generating events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 9 and 18:
The limitation “in response to a determination that a second number of events generated during a second specified time period has reached a second event count for a second account or project, automatically increasing the second event count for the second account or project,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, in the context of this limitation in combination with the independent claims which it further limits, “increasing” encompasses a person mentally making a note of an increase in the event count using pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,282,455. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the ’455 claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 25, 13, 14, 2, 10, 9, 7, 1, 24, 25, 13, 14, 2, 10, 9, 7, 1, and 24, respectively, of U.S. Patent No. 10,817,544. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the ’544 claims.

Allowable Subject Matter
The prior art does not teach determining, based on a license associated with a particular account or project, that the particular account or project is permitted to exceed an event count without using an overflow location or increasing the event count, and generating up to a threshold number of excess events from excess raw data received subsequent to the event count being reached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/              Primary Examiner, Art Unit 2159